ON PETITION FOR REHEARING AND/OR CLARIFICATION
GLICKSTEIN, Judge.
We clarify our earlier opinion by holding that appellant should be allowed a set off for the proven value of repairs to the shell — not the cost of replacing fixtures or improvements — necessitated by the removal of fixtures and improvements by appellee.
It is for the trial court to determine the correctness or completeness of Mr. Welch’s testimony on the value of remaining fixtures.
ANSTEAD, J., and GODERICH, MARIO P., Associate Judge, concur.